I wish to begin by warmly 
congratulating the President of the General Assembly. 
Although the empowerment of women has long been a 
United Nations priority, it has been nearly 40 years 
since a woman last held the Assembly presidency. 
Thus, we are encouraged by her election. I wish her 
every success. 
 I also want to express my appreciation to the 
President of the General Assembly at its sixtieth 
session, His Excellency Mr. Jan Eliasson. The World 
Summit Outcome (resolution 60/1), which addresses 
the challenges of our time, was the joint product of our 
work and his tireless efforts. His sound guidance 
enabled us to move forward on the pressing issues 
related to reform. The Peacebuilding Commission, the 
Human Rights Council and the Global Counter-
Terrorism Strategy are the hallmarks of those efforts.  
 In addition, it is my distinct pleasure to pay a 
heartfelt tribute to our Secretary-General, Mr. Kofi 
Annan. His name will continue to inspire us whenever 
we think of his dedication to global peace and stability 
and his tireless reform efforts.  
 The hostilities and the outright destruction in 
Lebanon tested the faith placed in the United Nations. 
In the end, the resolve of Member States was 
manifested. From the very beginning, Turkey was 
engaged in active diplomacy and took its place at the 
forefront of the international efforts to end the 
bloodshed. At the same time, we remained in close 
contact with all the parties to the conflict. Throughout, 
we provided humanitarian aid to the people of Lebanon 
and assisted in the rapid evacuation of some 10,000 
foreign nationals. 
 We supported the adoption of Security Council 
resolution 1701 (2006). It is a major step forward. Yet, 
given the many challenges that remain, it is only a first 
step towards bringing peace and stability to the region. 
We have decided to contribute to the implementation of 
the resolution, which is aimed at restoring the political 
sovereignty of the Lebanese Government. 
 Indeed, we must try to seize the opportunity 
represented by resolution 1701 (2006). We hope that its 
spirit will be translated into a broader political 
perspective for the entire region. The tragic events in 
Lebanon should have reconfirmed that unilateralism is 
not the answer and that the use of force is not the 
solution. Similarly, they revealed for all to see that the 
question of Palestine continues to lie at the core of the 
problems in the Middle East.  
 This issue is not simply a conflict between two 
countries. It is a problem for which everyone pays a 
heavy price — a problem that has huge ripple effects 
on a global scale. Indeed, the continuation of this 
problem is used to justify extremism around the world. 
Therefore, progress made towards a lasting peace in 
the Middle East would have a positive impact on many 
other problems. 
 We note that everyone has drawn lessons from 
what took place in Lebanon. Now, in the aftermath of 
that tragedy, there is a different climate, conducive to a 
renewed peace initiative. Now is the time to revive 
efforts to put the Middle East peace process back on 
track. We make a heartfelt appeal to all the parties and 
to the international community not to let this 
opportunity pass by. What we need now is strong and 
determined leadership that will resolutely follow the 
path towards peace.  
 Let us not forget that the growing sense of 
injustice associated with the Middle East problem 
deepens the rift in terms of cultural perceptions. We 
cannot permit events in the region to undermine the 
prospects of the cross-cultural harmony that we are 
working so hard to achieve. We believe that better 
understanding among cultures is indispensable for 
global harmony. That is precisely why the Prime 
Ministers of Turkey and Spain co-sponsored the 
Alliance of Civilizations initiative, launched by the 
Secretary-General. The objective is to emphasize the 
elements that unite various societies around our 
common humanity. 
 The High-level Group for the Alliance of 
Civilizations will soon submit a comprehensive report 
to the Secretary-General setting out concrete and 
practical measures to improve intercultural dialogue. 
That is obviously what the world needs now. 
Therefore, we hope that the initiative will receive 
strong and sincere support from Member States. 
 Indeed, regardless of where we come from — 
whether it be the East or the West — whatever faith we 
profess and whatever tradition we represent, we must 
all act responsibly. In today’s world, in which 
information travels at the speed of light, we must all 
refrain from acts and statements that can be 
misconstrued and can strengthen the hand of 
extremists. Likewise, our reactions must demonstrate 
  
 
06-53323 8 
 
such a sense of responsibility. Thus, we call upon 
everyone to act with common sense and to keep 
humanity’s best interests at heart. 
 As we focus on the Middle East, we must not lose 
sight of Iraq. It is equally urgent that we build a 
democratic and prosperous Iraq that is whole and free 
from ethnic and sectarian violence. I should like to 
recall that a staggering number of people have lost 
their lives as a result of violence. We must all help the 
Iraqis to achieve a national consensus and to resolve 
their differences through dialogue and democratic 
processes. First and foremost, the Iraqis themselves 
must work towards that end. 
 Throughout the past year, terrorism has continued 
to claim innocent lives. There is a growing realization 
that no degree of leniency can be extended to those 
who commit acts of terror. There is no room for double 
standards, and we can make no distinction between 
terrorists. At the same time, we must keep in mind that 
terrorism, an age-old method of coercion, has no deep 
links to any culture or religion. We should also be 
cautious not to associate any faith with terrorism. 
 By voting in favour of the proposed United 
Nations comprehensive settlement of the Cyprus 
problem in the April 2004 referendum, Turkish 
Cypriots responded positively to the expectations of 
the international community. Notwithstanding the 
intensive and sincere efforts of the Secretary-General, 
the Greek Cypriot side rejected that plan. Despite that 
rejection, the Turkish side remains committed to a just, 
peaceful and comprehensive settlement of the Cyprus 
question, based on the well-established parameters 
determined through the good offices mission of the 
Secretary-General. Turkey and the Turkish Republic of 
Northern Cyprus continue to support strongly the 
Secretary-General’s mission. Indeed, the United 
Nations is the only sound platform that can help deliver 
lasting peace, cooperation and prosperity to all 
inhabitants of the island of Cyprus. The Turkish side 
still maintains the hope that the Greek Cypriot leaders 
will support the vision of a new partnership based on 
political equality with their Turkish Cypriot 
counterparts. The Turkish Cypriots have already given 
their support to the 8 July agreement and their consent 
to the United Nations suggestions for implementing 
that agreement in due course. There should be full-
fledged negotiations on substantive issues between the 
two leaders of the island. Our proposal of 24 January 
2006 for the simultaneous lifting of all restrictions 
related to the island remains on the table. In this day 
and age, living under unjustly imposed restrictions 
defies all reason. It is time for the Turkish Cypriots to 
integrate into the global economy. We appeal to the 
international community to heed the call of the 
Secretary-General to end the current isolation of the 
Turkish Cypriots, which has no legal or moral basis. 
 Turkey is close to the centre of most of the issues 
of concern to the international community, which 
naturally figure prominently on my country’s foreign 
policy agenda. Our objective is to establish conditions 
for a lasting peace and enhance cooperation for 
integration in the greater region. In this context, our 
relations with our neighbours continue to diversify. We 
believe that our good-neighbourly relations with 
Greece will enhance cooperation, stability and 
prosperity in the Balkans and the Eastern 
Mediterranean. 
 In a similar vein, we have prepared several 
regional initiatives. We take part in peacekeeping and 
police missions around the world. These greater 
objectives help explain our active diplomacy, primarily 
in regions such as the Balkans, the Middle East and the 
Caucasus surrounding Turkey. In all such instances, we 
work to avert outright conflict and consolidate stability. 
We try to put out the fires of discord and cultivate 
reconciliation. We are committed to political processes 
and diplomatic solutions and are in the forefront of 
post-conflict rehabilitation, reconstruction and 
assistance. 
 The Balkans are passing through a profound 
transformation. In order not to relive the pain and 
suffering of the 1990s, we must vigilantly keep watch 
over peace. We must promote the building of viable 
State structures in Bosnia and Herzegovina. We must 
also promote a peaceful transition in Kosovo. We 
welcome Montenegro as a new Member of the United 
Nations.  
 Frozen conflicts in the Caucasus also demand our 
urgent attention. Resolution of the Nagorny Karabakh 
conflict on the basis of Azerbaijan’s territorial integrity 
is of vital importance for peace and prosperity in the 
region. We would like to see this region become an 
area of prosperity based on cooperation. 
 We will continue to support the political process 
and reconstruction effort in Afghanistan. In addition to 
our strong presence in the International Security 
Assistance Force, Turkey is establishing a provincial 
 
 
9 06-53323 
 
reconstruction team in the Vardak province of 
Afghanistan. Turkey will continue to be active in the 
areas of health, education and development in 
Afghanistan.  
 On the Kashmir question, we continue to 
encourage the parties involved to work for a just and 
lasting solution to the problem through dialogue. 
 We advocate reform at a time when transparency, 
the rule of law, gender equality, good governance and 
similar common values can no longer be denied to 
peoples, especially in an age of globalized 
communications.  
 Turkey’s efforts are not, of course, confined to its 
immediate vicinity. Having consolidated our place 
among the largest economies of the world, we want to 
enrich and improve our relations with more distant 
regions. Our aim is to strengthen bilateral ties with 
Africa, Latin America and the Caribbean, East Asia and 
the Pacific. We are actively engaged in efforts to 
resolve the problems of the African continent, having 
established local offices of the Turkish International 
Cooperation Agency in Addis Ababa and Khartoum to 
help coordinate this larger effort across the African 
continent. More branches will follow. Turkey has been 
recognized by the World Food Programme as a major 
donor of food to Africa. Turkey is also contributing to 
five United Nations and two European Union missions 
in Africa. 
 The fate of Africa is our common destiny, and we 
cannot remain indifferent to that continent’s acute 
problems. We must not let down Africa. We appeal to 
the more fortunate to help that continent achieve its 
true potential.  
 After reviewing our activities within the United 
Nations, we have selected a number of areas as a 
priority in our work. These are issues related to 
development, peacekeeping operations, the 
strengthening of peacebuilding activities, humanitarian 
and relief operations, combating terrorism in all its 
forms and enhancing global energy security through 
the creation of safe transportation routes.  
 Turkey firmly believes in the need for 
international cooperation to achieve environmentally 
friendly and socially sustainable development. We 
must better cater to the needs of the developing 
countries, particularly in the field of poverty reduction, 
eliminating infectious diseases, reducing infant 
mortality and improving maternal health. If we fail to 
create equal opportunities for women and provide 
education for children, none of the above will ever be 
achieved. 
 I am pleased to say that Turkey is becoming a 
major donor country. Last year, Turkish official 
development assistance reached US$ 600 million. This 
figure does not reflect the contribution of the Turkish 
private sector, which contributes an almost equivalent 
amount. In this regard, we will further increase our 
contributions to the United Nations funds and 
programmes that serve the least developed countries, 
landlocked developing countries and small island 
developing States. 
 The President returned to the Chair.  
 Over the past two years, we have been 
campaigning for a seat on the Security Council for the 
term 2009-2010. Turkey has not served on the Council 
since 1961. This is an anomaly. We believe that, in the 
spirit of equitable rotation, our turn to be represented is 
long overdue. Turkey’s membership will enrich the 
work of the Security Council in a singularly important 
manner. We will bring our unique attributes to bear on 
the work of the Council. Our membership will bring 
new insights and perspectives at a time when we see 
the United Nations becoming increasingly relevant in 
fulfilling the rightful hopes of humanity. 